                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         GARRED FARRELL NORMAN,                       Case No. 19-cv-01173-MMC
                                                        Plaintiff,                       ORDER DENYING PLAINTIFF'S
                                  8
                                                                                         APPLICATION TO PROCEED IN
                                                  v.                                     FORMA PAUPERIS; DENYING
                                  9
                                                                                         PLAINTIFF'S MOTION FOR STAY;
                                  10        FEDERAL BUREAU OF                            DIRECTIONS TO PLAINTIFF
                                            INVESTIGATION, et al.,
                                  11                                                     Re: Dkt. Nos. 2, 3
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court are plaintiff's "Application to Proceed In Forma Pauperis," filed

                                  14   March 4, 2019, and plaintiff's "Motion Requesting a Stay of All Proceedings Before the

                                  15   Court," also filed March 4, 2019. Having read and considered said filings, the Court rules

                                  16   as follows.

                                  17            In Norman v. Federal Bureau of Investigation, Case No. 18-6658 ("First Action"), a

                                  18   prior case filed by plaintiff based on substantially the same allegations as those made in

                                  19   the complaint filed in the instant action, plaintiff, on November 1, 2018, filed an

                                  20   application to proceed in forma pauperis. By order filed November 20, 2018, Magistrate

                                  21   Judge Kandis A. Westmore, to whom the First Action was then assigned, denied the

                                  22   application, on the ground that plaintiff's wife earned over $10,000 a month. Although

                                  23   Magistrate Judge Westmore afforded plaintiff leave to file an amended application in the

                                  24   event plaintiff could assert he did not have access to his wife's earnings, plaintiff did not

                                  25   file an amended application, nor did he pay the filing fee within the deadline set by this

                                  26   Court, to whom the First Action had been reassigned. Accordingly, the Court dismissed

                                  27   the First Action without prejudice.

                                  28   //
                                  1           The application filed in the instant action is materially indistinguishable from the

                                  2    application filed in the First Action, and, in particular, plaintiff again acknowledges that his

                                  3    wife earns over $10,000 a month.1 The only additional information plaintiff provides is a

                                  4    statement that he has "very limited income from his spouse," which statement he makes

                                  5    in a separate submission, filed March 4, 2019, titled "[Installment] Plan Agreement."

                                  6    Plaintiff fails, however, to identify the amount of such "income from his spouse" or to state

                                  7    that he does not have access to any other portion of his wife's earnings, notwithstanding

                                  8    such wages appear to be community property. See State Board of Equalization v. Woo,

                                  9    82 Cal. App. 4th 481, 483 (2000) (holding "earnings of either the husband or wife

                                  10   acquired during the marriage constitute community property").

                                  11          Accordingly, plaintiff's application is hereby DENIED. If plaintiff wishes to proceed

                                  12   with the instant action, plaintiff is hereby DIRECTED to pay the $400 filing fee no later
Northern District of California
 United States District Court




                                  13   than April 12, 2019, or, alternatively, to file, no later than April 12, 2019, an amended

                                  14   application to proceed in forma pauperis, establishing that, notwithstanding his wife's

                                  15   monthly income, he is unable to pay the costs to institute the instant action.

                                  16          Lastly, plaintiff's motion for a stay of proceedings is hereby DENIED as moot, there

                                  17   being no proceedings presently pending.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: March 8, 2019
                                                                                                 MAXINE M. CHESNEY
                                  21                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                              1
                                  27           The sole differences between the two applications are that plaintiff states he
                                       recently withdrew $500 from his "Fidelity" account and that the total cash he has in his
                                  28   bank accounts is at present $400, whereas he reported $1100 in his first application.

                                                                                      2
